IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                               No. 68347-1-1
                           Respondent,
                                               DIVISION ONE
                      v.

                                               UNPUBLISHED OPINION
TAD JARED VANKIRK,

                           Appellant.          FILED:
                                                         DEC 8 - 2014



          PER CURIAM — This case was stayed pending the Washington State

Supreme Court's decision in State v. Medina. 180 Wash. 2d 282, 324 P.3d 682

(2014). The decision in Medina rejects and controls Vankirk's arguments

regarding credit for pretrial participation in the CCAP-enhanced program

(Community Center for Alternative Programs). Accordingly, we lift the stay and

affirm.


          Affirmed.



                           FOR THE COURT:

                                            ]V>Vkc>/ J Q
                                             M

                                              tmh.

                                                                             C3
                                                                             V\


                                                                                 i
                                                                             CO




                                                                             rsj